PER CURIAM.
We are asked to review an order modifying a final judgment dissolving a marriage upon a record which does not include any of the testimony before the trial judge. It is apparent from the record and the findings of fact that the trial judge heard extensive testimony.
The distinguishing feature in this case is that the trial judge determined that the former wife was not entitled to any alimony after an expiration of four and one-half years from the original award. It is clear that there are circumstances under which alimony awarded may be terminated because of a change of circumstances. See 18 A.L.R.2d 10, 19.
Under the record presented to us, we are unable to determine that the trial judge abused his very broad discretion in this matter. See the rule in Vilas v. Vilas, 1943, 153 Fla. 102, 13 So.2d 807; and Coggan v. Coggan, Fla.App.1968, 214 So.2d 368.
AFFIRMED.